DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-11, 13-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2017/0283070) in view of Galbreath et al. (US 2014/0191557) and Baba et al. (US 2017/0297467).  Regarding claims 1, 10, 18-19 Hall teaches a back panel (10) of a motor vehicle seat element (see paragraph [0001]) comprising at least a first foam layer (4) with at least two areas of different stiffness (area 4 and area 5; see paragraphs [0043]-[0044]).  
Galbreath, in a similar field of endeavor, teaches a molding method for making a vehicle seat cushion (see Figures 4-5).  Galbreath teaches depositing, in a mold (40), a layer of paint (39 via spraying at 42; see paragraph [0041]); depositing, on the paint layer, said a foam layer (52).  The examiner notes that such a method is a common practice in forming seat cushions for vehicles and it would have been obvious to one having ordinary skill in the art to use this method in forming the seat cushion of Hall where paint is sprayed in the mold, and two layers of foam are introduced into the mold (to make layers 4 and 5 of Hall) in order to make a quick and replicable process to make seat cushions.  
Baba, in a similar field of endeavor, teaches a molding method for making a vehicle seat cushion where the step of cutting off excess foam layer is done (see paragraph [0041] and Figure 8, items 28).  The examiner notes that it would have been obvious to cut off excess material around the periphery in order to make a more finished and appealing product for the user that is free from sharp or uneven edges.
Therefore, the combination of the product of Hall, produced by the method of Galbreath and Baba, results in a product that satisfies all of the limitations of the instant claim 1.
The examiner notes that MPEP 2113 states: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Regarding claims 2, 6, it is described above what is disclosed by Hall; however, the Hall reference teaches layer 4 being an expanded foam layer (see paragraphs [0011], [0043] where the example used is expanded polypropylene having a density of around 55g/l).  The examiner notes that a typical Shore D hardness of PP is on the order of between 45 and 80 (see https://omnexus.specialchem.com/polymer-properties/properties/hardness-shore-d).  This Shore D hardness falls within the range of the expected hardness of the instant application material (see paragraph [0052]).  It would have been obvious to one having ordinary skill in the art to modify the material / process of making the material of the first foam layer of Hall to be a non-expanded material as opposed to an expanded material since 1) the material of the prior art appears to exhibit the same properties of that in the instant application and 2) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.

Regarding claim 5, Hall teaches wherein each of said areas is made of foam having a different formulation (see paragraph [0044]).

Regarding claim 7, the examiner notes that Hall teaches in paragraph [0044] that area 5 has a greater firmness and density value than that of layer 4.  It would have been obvious to one having ordinary skill in the art to modify the material of layer 5 to be of a material/density such that the shore A hardness was optimized in a range between 0 and 90 in order to meet a certain stiffness in the user’s lumbar region (see paragraph [0044]).

Regarding claim 8, Hall teaches wherein at least one device is fastened to the first area (item 3).

Regarding claim 9, Hall teaches wherein said panel is provided with an element of assembly to the rest of the seat element, located at least partly at the periphery of said panel (see item 3 in Figure 1).

Regarding claim 11, Hall teaches wherein said panel is a back panel of a headrest (see Figures 3a or 3b where the panel acts as a headrest and a backrest).

Regarding claim 13, it is described above what is disclosed by Hall; however, the Hall reference teaches layer 4 being an expanded foam layer (see paragraphs [0011], [0043] where the example used is expanded polypropylene having a density of around 55g/l).  The examiner notes that a typical Shore D hardness of PP is on the order of between 45 and 80 (see https://omnexus.specialchem.com/polymer-properties/properties/hardness-shore-d).  This Shore D hardness falls within the range of the expected hardness of the instant application material (see paragraph [0052]).  It would have been obvious to one having ordinary skill in the art to modify the material / process of making the material of the first foam layer of Hall to be a non-expanded material as opposed to an expanded material since 1) the material of the prior art appears to exhibit the same properties of that in the instant application and 2) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.

Regarding claim 14, the examiner notes that Hall teaches in paragraph [0044] that area 5 has a greater firmness and density value than that of layer 4.  It would have been obvious to one having ordinary skill in the art to modify the material of layer 5 to be of a material/density such that the shore A 

Regarding claim 16, Galbreath further teaches wherein an element of assembly to the rest of the seat element is placed at least partly at the periphery of said non-expanded foam layer before the deposition of the expanded foam layer (see paragraph [0041] and Figure 4 where the cushion is fastened to frame 14 at its periphery).

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDowell et al (US 5915783) in view of Diemer et al. (US 7977608).  Regarding claims 1 and 3-4, McDowell teaches the structure substantially as claimed including a back panel (14) of a motor vehicle including seat element successively including a layer of non-expanded foam (42), such as the non-expandable foam layers 30, 32 used in the seat portion of the vehicle seat. 
Note: Non-expanding foam, or low-expansion foam, has a number of applications where it outperforms nearly every other material such as insulating small cracks and holes, waterproofing areas of a house or even insulating very large, hard-to-reach locations. The Examiner takes official notice that the “moisture impervious insulation material 30 and the lower thin layer of moisture impervious insulation material 32” are non-expanded foam layers).
 See the specification where it reads “Seat back assembly 14 is formed in a manner similar to the described manner of construction of the seat cushion assembly. Specifically, and as best seen in FIG. 11, a heating unit insert 50 is formed including a substrate member 52; a thin film heating element 54 corresponding to thin film heating element 22; a handle member 56 including a head trim portion 56a and a neck portion 56b mechanically secured as by fasteners 58 to the lower edge 52a of the substrate 
and a layer of expanded foam (See in the above paragraph from the specification of where it reads “Expandable foam is thereafter delivered through a fill hole 66e in the rear wall 66c of the seat back to fill the hollow of the seat back rearwardly of substrate member 52 whereafter the fill hole 62e is plugged by a suitable plug 72.”).  
McDowell does not teach a layer of paint as defined in claim 3.
However, Diemer teaches the concept of including a paint layer along with a heating element (see the specification where it reads “Preferably, a paint-like polyurethane layer or a polyurethane paint layer with the indicated physical properties, especially an application of carbon black is used to effect electrical conductivity.”) It would have been obvious and well within the level of ordinary skill in the art to modify the back panel, as taught by McDowell et al, to include a paint layer, as taught by Diemer et al, since the paint layer is useful to effect electrical conductivity.
Therefore, the combination of the product of McDowell and Diemer results in a product that satisfies all of the limitations of the instant claim 1.
The examiner notes that MPEP 2113 states: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/26/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636